Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment

As set forth in the printer query of 2-23-22, the notice of allowability issued 2-22-22 incorrectly indicated that claims 1-7, 19-12, 28-41 were allowed when in fact claims 1-7, 9-12, 28-35 and 37-41 were allowed as claim 36 was canceled in the claims as filed 8-13-21 and “19-12” was a typographical error.  Thus, a corrected notice of allowability is sent herewith to indicate that the allowed claims are claims 1-7, 9-12, 28-35 and 37-41.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644